02-13-018-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00018-CV
 
 



Steve
  McDaniel and Ginger McDaniel
 
v.
 
Larry
  Miller, as judge of the Municipal Court; Sherrill Johnson, as Court
  Administrator; and Matthew C.G. Boyle, as Town Attorney for the Municipal
  Court of the Town of Argyle, Texas


§
 
§
 
§
 
§
 
§
 
§
 


From the 16th District Court
 
 
 
of
  Denton County (2012-10603-16)
 
 
 
March
  21, 2013
 
 
 
Per
  Curiam



 
 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that the appeal
should be dismissed.  It is ordered that the appeal is dismissed for want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00018-CV
 
 



Steve McDaniel and Ginger McDaniel


 


APPELLANTS




 
V.
 




Larry Miller, as judge of the Municipal Court;
  Sherrill Johnson, as Court Administrator; and Matthew C.G. Boyle, as Town Attorney
  for the Municipal Court of the Town of Argyle, Texas


 


APPELLEES



 
 
----------
FROM THE 16th
District Court OF Denton COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellants
Steve McDaniel and Ginger McDaniel attempt to appeal from an order granting a
plea to the jurisdiction.  The trial court granted the plea on September 27,
2012, and Appellants filed a motion to reinstate on October 30, 2012;
Appellants’ notice of appeal was therefore due December 26, 2012, but was
not filed until January 11, 2013.[2]  See Tex. R. App.
P. 26.1(a)(3).  We notified Appellants of our concern that we lack jurisdiction
over this appeal because the notice of appeal was not timely filed, and we
informed them that the appeal would be dismissed unless they, or any party desiring
to continue the appeal, filed with the court, on or before February 8,
2013, a response showing grounds for continuing the appeal.  We have not
received a response.  Therefore, we dismiss this appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER, J.; LIVINGSTON,
C.J.; and GABRIEL, J.
 
DELIVERED:  March 21, 2013




[1]See Tex. R. App. P. 47.4.


[2]Appellants appear to have
complied with rule of civil procedure 5 in filing their motion to reinstate.  See
Tex. R. Civ. P. 5.